       Case 4:20-cv-01213-LPR-JTR Document 28 Filed 02/11/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

CEDRIC M. HOLLINS, JR.                                                              PLAINTIFF
ADC #141321

V.                              No. 4:20-cv-01213-LPR-JTR

MOSS, Corporal, Tucker, Unit, et al.                                           DEFENDANTS

                                            ORDER

       Separate Defendant Dr. Chris Horan has filed a Motion for Summary

Judgment, Brief in Support, and a Statement of Facts (Docs. 25-27) alleging that the

§ 1983 claim against him should be dismissed because Plaintiff Cedric Hollins, Jr.

(“Hollins”) failed to exhaust his administrative remedies. Hollins has a right to

respond to that Motion.

       At the summary judgment stage, a plaintiff cannot rest upon mere allegations

and, instead, must meet proof with proof. See Fed. R. Civ. P. 56(e). This means that

Plaintiff’s Response should include his legal arguments, as well as affidavits, 1

prison records, or other evidence establishing that there is a genuine issue of material

fact that must be resolved at a hearing or trial.




        1The affidavit must be based upon the personal knowledge of the person executing the
affidavit and must be either: (1) sworn and subscribed to by a notary public; or (2) executed under
penalty of perjury, as provided for by 28 U.S.C. § 1746.
      Case 4:20-cv-01213-LPR-JTR Document 28 Filed 02/11/21 Page 2 of 3




      Furthermore, pursuant to Local Rule 56.1, Plaintiff must separately file a

“short and concise statement of material facts as to which he contends a genuine

dispute exists to be tried.” Defendants’ Statement of Facts (Doc. 26) contains room

for Plaintiff to write, below each numbered paragraph, whether he “agrees” or

“disagrees” with Defendants’ factual statement. If Plaintiff disagrees, he must

explain, in the provided space, why he disagrees and include a citation to the

evidence he is relying on to support his version of the disputed fact. If Plaintiff

relies on documents that have been previously filed in the record, he must

specifically refer to those documents by docket number and page. The Court will not

sift through the file to find support for Plaintiff’s factual contentions. See Crossley

v. Georgia-Pacific Corp., 355 F.3d 1112, 1113-14 (8th Cir. 2004) (affirming the

grant of summary judgment because a plaintiff failed to properly refer to specific

pages of the record that supported his position).

      IT IS THEREFORE ORDERED THAT:

      1.      The Clerk of the Court is directed to correct the docket sheet to reflect

that Defendant Horan is “Dr. Chris Horan” and Defendant Moss is “Elesia Moss.”

      2.      Plaintiff has until and including March 1, 2021, to file a Response to

Defendant’s Motion for Summary Judgment and a separate Statement of Disputed

Facts that comply with Fed. R. Civ. P. 56, Local Rule 56.1, and the instructions in

this Order.

                                           2
      Case 4:20-cv-01213-LPR-JTR Document 28 Filed 02/11/21 Page 3 of 3




      3.     Plaintiff is advised that the failure to timely and properly file a

Response and Statement of Disputed Facts will result in: (a) all of the facts in

Defendants’ Statement of Facts being deemed admitted by Plaintiff, pursuant to

Local Rule 56.1(c); and (b) the possible dismissal of this action, without prejudice,

pursuant to Local Rule 5.5(c)(2).

      IT IS SO ORDERED this 11th day of February, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         3
